*862Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered July 1, 2004, convicting him of criminal possession of a weapon in the second degree, reckless endangerment in the first degree (four counts), assault in the second degree, and criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Any error in the court’s failure to grant the defendant’s request for a missing witness charge was rendered harmless by the overwhelming proof of guilt, which included the identification testimony of the two witnesses and a direct connection between the defendant and the weapon used to commit the crimes (see People v Morales, 288 AD2d 328, 329 [2001]). Adams, J.P., Krausman, Fisher and Dillon, JJ., concur.